Citation Nr: 0809686	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-41 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent from April 8, 2003 to December 17, 2003, for 
service-connected post-traumatic stress disorder.  

2.  Entitlement to an initial disability evaluation in excess 
of 50 percent from December 18, 2003 to February 4, 2004, for 
service-connected post-traumatic stress disorder.  

3.  Entitlement to an initial disability evaluation in excess 
of 70 percent from February 5, 2004, for service-connected 
post-traumatic stress disorder.  

4.  Entitlement to an effective date earlier than February 5, 
2004 for the grant of a 70 percent disability evaluation for 
service-connected post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Portland, Oregon, Regional Office (RO) 
that granted service connection for post-traumatic stress 
disorder and assigned the successive ratings and effective 
dates for those ratings now under appeal as noted above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In the report of an August 2003 VA psychiatric evaluation, it 
was noted that the veteran had been in receipt of treatment 
from "Mike De Maio of the Salem Vet Center" since May 2003.  
In his November 2003 notice of disagreement, the veteran 
indicated that he was being treated for his post-traumatic 
stress disorder by Mike De Maio of the Salem Vet Center.  A 
January 2005 VA hospitalization summary indicated that the 
veteran was in receipt of outpatient post-traumatic stress 
disorder therapy with Lauren McClellan at the Salem Vet 
Center, which included biweekly individual therapy and weekly 
group therapy.  Further, in May 2004, a statement was 
received by the RO from Dr. Steven Voris, LCSW.  In the 
statement, Dr. Voris wrote that the veteran was being seen by 
him for treatment of his post-traumatic stress disorder 
symptoms.  The medical records of the treatment of the 
veteran by Mike De Maio and Lauren McClellan of the Salem Vet 
Center, or Dr. Steven Voris, LCSW, are not contained in the 
claims file and there is no indication that they have been 
requested.  It is incumbent upon VA to assist the veteran in 
obtaining treatment records and medical evidence, the 
possible location of which has been specifically identified 
by the veteran, in order to fully determine the nature and 
severity of the disability at issue.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159.  

Secondly, upon receipt of a complete or substantially 
complete application, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a).  The RO provided 
the veteran post-initial adjudication of the increased rating 
issue on appeal by letter dated in March 2006.  This  notice 
letter, however, did not discuss the specific criteria for an 
increased rating, thus, the duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Based upon a 
careful reading the statements submitted by the veteran in 
support of his claim to date, it is clear that he is not 
aware of the specific criteria that is needed for a 
successful claim for an increased rating.  Specifically, in 
his notice of disagreement and substantive appeal, the 
veteran generally described the occupational impairment 
caused by his service-connected post-traumatic stress 
disorder, but did not advance any arguments with respect to 
his social impairment, which is equally relevant in the 
pertinent schedular criteria.  38 C.F.R. § 4.130, Diagnostic 
9411 (2007).  Thus, it is necessary that he be provided an 
additional notice letter discussing the criteria for an 
increased rating in accordance with the holding in Vazquez-
Flores, supra.  

Under the circumstances, it is necessary that the case be 
remanded to the RO via the AMC for the following actions:

1.  Provide the veteran with specific 
written notice of the rating criteria 
necessary for the increased rating claim 
at issue in accordance with the holding 
in Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).  

2.  Ask the veteran to provide the names 
of any health care providers, in addition 
to Mike De Maio, Lauren McClellan, the 
Salem Vet Center, and Dr. Steven Voris, 
LCSW, who have treated him for post-
traumatic stress disorder since he filed 
his claim for service connection in April 
2003.  

3.  After obtaining all necessary 
information, authorizations, and 
releases, attempt to obtain copies of any 
treatment records from Mike De Maio, 
Lauren McClellan, the Salem Vet Center, 
and Dr. Steven Voris, LCSW, and any other 
health care providers identified by the 
veteran who have treated him for post-
traumatic stress disorder.  All records 
obtained should be associated with the 
claims file.

4.  Following an appropriate period of 
time for response, readjudicate the 
veteran's claim for the staged increased 
disability ratings for his service-
connected post-traumatic stress disorder, 
taking into consideration all evidence 
contained in the claims file.  If any 
benefit on appeal remains denied the 
veteran should be provided a supplemental 
statement of the case and be given the 
legally requisite opportunity to respond.  
The claims folder should be returned to 
the Board.

The purpose of this remand is to ensure due process and to 
assist the appellant in the development of her claim.  No 
action by the appellant is required until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



